DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claim 1, line 7, the temperature control device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, line 7, applicant claims a temperature control apparatus.
The applicants claim feature lacks proper written description because a person of ordinary skill of the art would not reasonable recognize what the claimed apparatus is because the applicant does not reasonable either provide sufficient explanation as to how applicant is implementing the temperature control apparatus or demonstrate that such a temperature control apparatus is well known in the art, The phrase temperature control apparatus is not , by itself, a well known device.
The disclosure is devoid of any structure that performs the function of the claims. The disclosure merely mentions temperature control apparatus.  The applicant does not reasonable disclose a sufficient structure for a temperature control apparatus. 
Claims 2-17 are rejected for being dependent on rejected base claim.

Allowable Subject Matter

Claims 1-17 would be allowable if 112(a) rejections are resolved.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
a temperature-control apparatus configured to guide gas at a first variable temperature Ti into the sample chamber and through the MAS stator during an NMR measurement, for setting the temperature of the NMR sample, and to simultaneously guide pressurized gas at a second variable temperature T2 around the sample chamber, and an encapsulation device that surrounds the sample chamber, at least in an azimuthal direction around an axis of the magnet bore and counter to a flow direction of the pressurized gas, and that is oriented to form an air gap between the sample chamber and the magnet bore of the NMR-MAS arrangement as claimed in combination with all other limitations of claim 1.

Prior art:
Laudermilch (US 4587492, cited by applicant) teach An NMR system for obtaining high resolution spectroscopic measurements at a selected temperature includes gradient correcting means disposed in proximity to an NMR probe, for imposing desired gradients on the volume occupied by the sample within the probe. A heat exchange gas is impelled through a heat exchanger and then surrounds the sample to bring the sample to the desired temperature.
Laudermilch does not teach the limitations above.


Endo et al. does not teach the limitations above.
Blanz (US 5530353) teach A variable temperature NMR probe having a RF coil surrounding a sample position and a fluid jacket for conveying fluid to control the temperature at the sample position. An RF electromagnetic shield prevents fluid in a fluid conveyor from affecting a NMR signal from the sample position.
Blanz does not teach the limitations above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858